     Case 2:19-cv-03860-JAK-JC Document 93 Filed 10/06/20 Page 1 of 8 Page ID #:2855




 1
      Martin I. Aarons, Esq. (SBN 233879)
 2    Shannon H.P. Ward, Esq. (SBN 308280)
 3    THE AARONS LAW FIRM
      A Professional Corporation
 4    16000 Ventura Boulevard, Suite 850
 5    Encino, California 91436
      Telephone: (818) 794-9250
 6    Facsimile: (818) 302-2072
 7    martin@aaronslawfirm.com
      shannon@aaronslawfirm.com
 8
 9    Attorneys for Plaintiff Allyson Chagas

10                             UNITED STATES DISTRICT COURT
11
                             CENTRAL DISTRICT OF CALIFORNIA
12
13      ALLYSON CHAGAS,                         CASE NO. 2:19-CV-03860
14                                              [Assigned for all purposes to the Honorable
                              Plaintiff,        Judge John A. Kronstadt, Dept. 10B]
15
               vs.                              STATUS REPORT IN ADVANCE OF
16
                                                HEARING ON OCTOBER 14, 2020 &
17      UNITED AIRLINES, INC., and              DECLARATION OF MARTIN I.
        DOES 1 through 10, inclusive            AARONS
18
19                            Defendant.
                                                Hearing Date:       June 15, 2020, 8:30 am
20                                              Complaint Filed:    March 28, 2019
21                                              Trial Date:         Not yet set
22           TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF
23    RECORD HEREIN:
24           Consistent with the Court’s September 8, 2020 order, and previous orders on the
25    same, a Telephonic Status conference in this matter is set for October 14, 2020 at 10:00
26    a.m. and the Parties were directed to file status reports by October 6, 2020. This is
27    Plaintiff’s report.
28

                                                -1-
                            Status Report for Hearing on October 14, 2020
     Case 2:19-cv-03860-JAK-JC Document 93 Filed 10/06/20 Page 2 of 8 Page ID #:2856




 1    Plaintiff’s Deposition:
 2           On September 29, 2020, Plaintiff’s second deposition was conducted and finished.
 3    It began at 9:04 a.m. and lasted until 6:27 p.m. with a total of about 7 hours and 15 minutes
 4    or so on the record and covering another 346 pages of testimony. Counsel for United
 5    confirmed it was not seeking any more time or to have Mr. Chagas be deposed again. As
 6    such, his deposition has been completed. Nonetheless, there are two issues the Court needs
 7    to be made aware of as it relates to the deposition, the motion, and Defendant’s request for
 8    sanctions.
 9           First, relates to the CCTV footage. One of the two purported reasons Defendant
10    required a second day of deposition was to show Mr. Chagas the CCTV footage from the
11    hotel on the day he believed his room was broken into and to ask questions related to the
12    contents of the CCTV recording. This was discussed at length during the hearing on March
13    10, 2020. However, not a single second of the video was played during Mr. Chagas’
14    September 29, 2020 deposition.
15           Second, relates to the production of 5,000+ pages by Defendant on Yom Kippur,
16    the day before the September 29th deposition. On September 24, 2020, counsel for Plaintiff
17    notified Defendant that the day before the deposition was Yom Kippur and, thus, he would
18    be out fasting and not available to deal with any issues the day before the deposition. In
19    that email, counsel for Plaintiff requested that any issues be resolved the Thursday or
20    Friday before the deposition. Nonetheless, on Yom Kippur, counsel for United sent
21    numerous sets of production totaling more than 5,000 pages of new documents. This
22    included 323 new pages consisting of Mr. Chagas’ flight record history and a 2017 Inflight
23    Policies and Procedures Manual. These documents were in United’s possession, custody,
24    and control since this case began.
25           A related issue is Defendant’s improper method of obtaining and maintaining Mr.
26    Chagas’s employment records from other airlines. Defendant’s new production also
27    included sets of documents they received on March 5, 2020 from Delta and on February
28    28, 2020 from American Airlines related to subpoenas they issued back in February 2020

                                                  -2-
                          Status Report for Hearing on October 14, 2020
     Case 2:19-cv-03860-JAK-JC Document 93 Filed 10/06/20 Page 3 of 8 Page ID #:2857




 1    through their agent and deposition officer USA Legal. Counsel for Plaintiff had reached
 2    out to USA Legal to inquire about whether documents had been produced in response to
 3    the subpoenas. USA Legal advised counsel for Plaintiff that no records were produced by
 4    Delta and that eight (08) pages had been produced by American Airlines. However, this
 5    was not true because United had circumvented USA Legal without informing Plaintiff.
 6           Delta produced six pages of records directly to counsel for United on March 05,
 7    2020. Yet, United did not advise USA Legal of these documents nor did they notify
 8    counsel for Plaintiff of this production until Yom Kippur, the day before the second session
 9    of Mr. Chagas’ deposition—almost 7 months later. While American Airlines provided 8
10    pages to USA Legal, they gave 5,172 pages of documents directly to counsel for United on
11    February 28, 2020. Again, United did not advise USA Legal of this production and did not
12    notify counsel for Plaintiff of these documents for seven months until the day before Mr.
13    Chagas’ second deposition on a day that United knew Counsel for Plaintiff was unable to
14    review the documents. This is intentional and blatant gamesmanship.
15    Defendant’s Supplemental/Updated Privilege Log
16           Despite producing 5,000+ pages of documents they have had since at least early
17    March 2020, Defendant did not provide a supplemental privilege log. Prior to this recent
18    production, the parties met and conferred about this issue and Defendant has steadfastly
19    refused to provide a supplemental log. Because the issue of the privilege log was found to
20    be moot at the June hearing on Plaintiff’s motion to compel (due to the production of
21    Defendant’s privilege log on April 13, 2020), Defendant has stated it has no obligation to
22    provide any supplemental or additional privilege log(s). However, it has become evident
23    there are documents of communications United and/or its counsel has had with witnesses
24    that United has not disclosed on a log. The only way Plaintiff can evaluate the documents
25    to see if they are truly work product/privileged is for them to be listed on a log – however,
26    Defendant refuses to provide a log listing out those items it is claiming as privilege or work
27    product. Even with this additional production of over 5,000 pages of documents, no
28    supplemental privilege log(s) have been produced.

                                                   -3-
                          Status Report for Hearing on October 14, 2020
     Case 2:19-cv-03860-JAK-JC Document 93 Filed 10/06/20 Page 4 of 8 Page ID #:2858




 1    Plaintiff’s Document Production:
 2          Plaintiff has complied with the Court ordered document productions.
 3    Plaintiff’s Special Interrogatory Responses:
 4          Plaintiff has complied with the Court Order on the Special Interrogatories, and any
 5    outstanding issues were resolved prior to the last hearing on August 18, 2020, as confirmed
 6    by counsel for United in its Status Report for that hearing. Docket #088.
 7
 8    Dated: October 6, 2020                    THE AARONS LAW FIRM, APC
 9
10                                              ______________________________
11                                              Martin I. Aarons
                                                Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
                          Status Report for Hearing on October 14, 2020
     Case 2:19-cv-03860-JAK-JC Document 93 Filed 10/06/20 Page 5 of 8 Page ID #:2859




 1                                  Declaration of Martin I. Aarons
 2           I, Martin I. Aarons, do declare as follows:
 3           I am counsel of record for Mr. Allyson Chagas in the above entitled matter and if
 4    called upon to testify I could and would competently testify as follows:
 5           1.        On September 29, 2020, Plaintiff’s second deposition was conducted and
 6    finished. It began at 9:04 am and lasted until 6:27 pm with a total of about 7 hours and 15
 7    minutes or so on the record and covering another 346 pages of testimony. Counsel for
 8    United confirmed it was not seeking any more time or to have Mr. Chagas be deposed
 9    again. As such, his deposition has been completed. Nonetheless, there are two issues the
10    Court needs to be made aware of as it relates to the deposition, the motion, and the request
11    for sanctions.
12           2.        First, relates to the CCTV footage. One of the two reasons Defendant sought
13    a second day of deposition was to show Mr. Chagas the CCTV footage from the hotel on
14    the day he believed his room was broken into and ask questions related to what the video
15    showed. This was discussed at length during the hearing on March 10, 2020. However,
16    not a single second of the video was played during Mr. Chagas’ September 29, 2020
17    deposition.
18           3.        Second, relates to the production of 5,000+ pages by Defendant on Yom
19    Kippur, the day before the deposition. On September 24, 2020, I notified Defendant that
20    the day before the deposition was Yom Kippur and thus I would be out fasting and not
21    available to deal with any issues the day before the deposition (September 28, 2020). In
22    that email, counsel for Plaintiff requested that any issues be resolved the Thursday or
23    Friday before the deposition. Nonetheless, on Yom Kippur, counsel for United sent
24    numerous sets of production totaling more than 5,000 pages of new documents. This
25    included 323 new pages consisting of Mr. Chagas’ flight record history and a 2017 Inflight
26    Policies and Procedures Manual. All of which was in United’s possession, custody and
27    control since this case began.
28           4.        A related issue is Defendant’s improper method of obtaining and maintaining

                                                   -5-
                  Declaration of Martin I. Aarons re Compliance with Court Order
     Case 2:19-cv-03860-JAK-JC Document 93 Filed 10/06/20 Page 6 of 8 Page ID #:2860




 1    Mr. Chagas’s employment records from other airlines. Defendant’s new production also
 2    included sets of documents they received on March 5, 2020 from Delta and on February
 3    28, 2020 from American Airlines from subpoenas they issued back in February 2020
 4    through their agent and deposition officer USA Legal.
 5           5.      I had reached out to USA Legal to inquire about if documents had been
 6    produced in response to the subpoenas. USA Legal advised me that no records were
 7    produced by Delta and that eight (08) pages had been produced by American Airlines.
 8    However, this was not true because United had circumvented USA Legal without
 9    informing Plaintiff.
10           6.      Delta produced six pages of records directly to counsel for United on March
11    05, 2020. Yet, United did not advise USA Legal of these documents nor did they notify
12    me of this production until Yom Kippur, the day before the second session of Mr. Chagas’
13    deposition, almost 7 months later. While American Airlines provided 8 pages to USA
14    Legal, they gave 5,172 pages of documents on February 28, 2020 directly to counsel for
15    United. Again, United did not advise USA Legal of this production. Nor did they notify
16    me of these documents until Yom Kippur, when I had informed them I’d be unable to
17    review the documents.
18    Defendant’s Supplemental/Updated Privilege Log
19           Despite producing 5,000+ pages of documents they have had since at least early
20    March 2020, Defendant did not provide a supplemental privilege log. Prior to this recent
21    production, the parties met and conferred about this issue and Defendant has steadfastly
22    refused to provide a supplemental log. Because the issue of the privilege log was found to
23    be moot at the June hearing on Plaintiff’s motion to compel (due to the production of
24    Defendant’s privilege log on April 13, 2020), Defendant has stated it has no obligation to
25    provide any supplemental or additional privilege log(s). However, it has become evident
26    there are documents of communications United and/or its counsel has had with witnesses
27    that United has not disclosed on a log. The only way Plaintiff can evaluate the documents
28    to see if they are truly work product/privileged is for them to be listed on a log – however,

                                                  -6-
                  Declaration of Martin I. Aarons re Compliance with Court Order
     Case 2:19-cv-03860-JAK-JC Document 93 Filed 10/06/20 Page 7 of 8 Page ID #:2861




 1    Defendant refuses to provide a log listing out those items it is claiming as privilege or work
 2    product. Even with this additional production of over 5,000 pages of documents, no
 3    supplemental privilege log(s) have been produced.
 4
 5           I declare under penalty of perjury that the foregoing is true and correct. Signed in
 6    Calabasas, CA on October 6, 2020
 7
 8                                               ______________________________
                                                 Martin I. Aarons
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -7-
                Declaration of Martin I. Aarons re Compliance with Court Order
     Case 2:19-cv-03860-JAK-JC Document 93 Filed 10/06/20 Page 8 of 8 Page ID #:2862




 1                                      PROOF OF SERVICE

 2                  STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
              I am employed in the aforesaid county, State of California; I am over the age of 18
 4     years and not a party to the within action. My business address is: 16000 Ventura
 5     Boulevard, Suite 850, Encino, CA 91436.

 6            On October 6, 2020 I served the foregoing document titled: Status Report for
 7    October 14, 2020 hearing and Declaration of Martin I. Aarons upon the following parties
      in this action by placing a true copy thereof, enclosed in a sealed envelope, addressed as
 8    follows:
 9
       Counsel for Defendants
10     Michele Haydel Gehrke, Esq.
11     REED SMITH, LLP
       101 Second St., Suite 1800
12     San Francisco, CA 94105
13     Tel: (415) 543-8700
       Fax: (415) 391-8269
14     mgehrke@reedsmith.com
15
      []     BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed
16
             in the United States Mail at Encino, California.
17
      []     BY PERSONAL SERVICE: I caused the service of such document to be
18
             personally delivered to addressee(s).
19
      [X]    SERVICE BY ELECTRONICALLY FILED DOCUMENTS. Pursuant to Local
20
             Rule L.R. 5-3.3 upon the electronic filing of a document, a Notice of Electronic
21           Filing (NEF) is automatically generated by the CM/ECF system and sent by e-mail
             to all attorneys in the case who are registered as CM/ECF Users and have consented
22
             to electronic service. Service by this electronic NEF constitutes service pursuant to
23           the FRCP and Criminal Procedure for all attorneys who have consented to electronic
24
             service.

25    [X]    I declare under penalty of perjury that the foregoing is true and correct.
26
             Executed on October 6, 2020 at Calabasas, California.
27
28                                              ________________________________
                                                Martin I. Aarons
                                                  -4-
                  Declaration of Martin I. Aarons re Compliance with Court Order
